Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application applicant arguments filled on 11/29/2021 for 16/430683.
Claims 1-31 are currently pending and have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-15, 21-25, and 31 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ferguson et al. (US 2009/0217080 A1).


Ferguson teaches:
a patient hub, comprising: 
a nurse call interface circuit configured to be in electronic communication with a nurse call patient station (Fig. 1 and abstract); and 
a hub controller in electronic communication with the nurse call interface circuit (Fig. 1 and Para. 42); and 
a patient interaction device ("PID"), comprising (Para. 28 and 63): 
a hub interconnect configured to be in electronic communication with the hub controller (Para. 28, 42 and 63); and 
a wireless communication link for receiving a PID software update (Para. 57 and 59).

As per claim 2, Ferguson teaches the nurse call system of claim 1, wherein the PID software update is a PID firmware update (Para. 60).

As per claim 3, Ferguson teaches the nurse call system of claim 1, wherein the PID software update is a PID operating system update (Para. 59).

As per claim 4, Ferguson teaches the nurse call system of claim 1, wherein the PID further comprises a PID memory unit, and the PID is configured to load the PID software update into the PID memory unit (para. 57-60).



As per claim 11, Ferguson teaches the nurse call system of claim 1, wherein the PID is a pillow speaker (Para. 38).

As per claim 12, Ferguson teaches the nurse call system of claim 1, wherein the PID is further configured to receive a hub software update received via the wireless communication link, and to transmit the hub software update to the hub controller via the hub interconnect (Para. 57-59).

As per claim 13, Ferguson teaches the nurse call system of claim 12, wherein the hub software update is a hub firmware update (Para. 60).

As per claim 14, Ferguson teaches the nurse call system of claim 12, wherein the hub controller comprises a hub memory unit, and the hub controller is configured to load the hub software update into the hub memory unit (Para. 59-62).

As per claim 15, Ferguson teaches the nurse call system of claim 14, wherein the hub controller is configured to load the hub software update into the hub memory unit only if the hub software update has been verified as genuine (Para. 59-62).



As per claim 22, Ferguson teaches the nurse call system of claim 1, wherein the PID is further configured to receive a nurse call software update received via the wireless communication link and to transmit the nurse call software update to the hub controller via the hub interconnect, and wherein the hub controller is configured to transmit the nurse call software update to the nurse call interface circuit via an intrahub communication link (para. 57-62 and Fig. 1).

As per claim 23, Ferguson teaches the nurse call system of claim 22, wherein the nurse call software update is a nurse call firmware update (Para. 55 and 60).

As per claim 24, Ferguson teaches the nurse call system of claim 22, wherein the nurse call interface circuit comprises a nurse call memory unit, and the nurse call interface circuit is configured to load the nurse call software update into the nurse call memory unit (Para. 55 and 60-61).

As per claim 25, Ferguson teaches the nurse call system of claim 24, wherein the nurse call interface circuit is configured to load the nurse call software update into the nurse call memory unit only if the nurse call software update has been verified as genuine (Para. 59 and 60-62).


As per claim 31, Ferguson teaches the nurse call system of claim 22, wherein the PID is a pillow speaker (Para. 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6-10, 16-20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ferguson et al. (US 2009/0217080 A1) in view of Hoffman et al. (US 2014/0109075 A1). 

As per claim 6, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the PID further comprises a PID memory recovery module configured to load a previous PID software version into the PID memory unit if the PID software update fails to load (Para. 35). The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 7, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches nurse call system of claim 4, wherein the PID is configured to produce a confirmation sound when the PID software update is successfully programmed into the PID memory unit (Para. 39,41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 8, Ferguson teaches the nurse call system of claim 7, wherein the confirmation sound is produced by an audio speaker (Para. 3 and 38).

As per claim 9, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches the nurse call system of claim 4, wherein the PID is configured to produce a confirmation notice when the PID software update is successfully programmed into the PID memory unit (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6. 

As per claim 10, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches the nurse call system of claim 9, wherein the confirmation notice is shown by a display screen (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 16, Ferguson teaches the nurse call system of claim 14. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 14, wherein the hub controller further comprises a hub memory recovery module configured to load a previous hub software version into the hub memory unit if the hub software update fails to load (Para. 35). The motivation to combine references is the same as seen in claim 6.

As per claim 17, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 14, wherein the PID is configured to produce a confirmation sound when the hub 

As per claim 18, Ferguson teaches the nurse call system of claim 17, wherein the confirmation sound is produced by an audio speaker (Para. 38).

As per claim 19, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 14, wherein the PID is configured to display a confirmation notice when the hub software update is successfully programmed into the hub memory unit (Para. 39, 41,  and 44).The motivation to combine references is the same as seen in claim 6.

As per claim 20, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 19, wherein the confirmation notice is shown by a display screen (Para. 39, 41, and 44).The motivation to combine references is the same as seen in claim 6.

As per claim 26, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24, wherein the nurse call interface circuit further comprises a nurse call memory recovery module configured to load a previous nurse call software version into the nurse call memory unit if the nurse call software update fails to load (Para. 35) .The motivation to combine references is the same as seen in claim 6.

As per claim 27, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24 wherein the PID is configured to produce a confirmation sound when the nurse call software update is successfully programmed into the nurse call memory unit.

As per claim 28, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 27, wherein the confirmation sound is produced by an audio speaker (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 29, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 24, wherein the PID is configured to display a confirmation notice the nurse call software updated is successfully programmed into the nurse call memory unit (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

As per claim 30, Ferguson teaches the nurse call system of claim 4. Ferguson does not explicitly teach however Hofffman teaches wherein the nurse call system of claim 29, wherein the confirmation notice is shown by a display screen (Para. 39, 41, and 44). The motivation to combine references is the same as seen in claim 6.

Response to Arguments
Applicant arguments with respect to the 101 rejection have been found persuasive and hence the 101 rejection has been withdrawn. 
The Applicant argues the art rejection. The Applicant states Ferguson does not teach (1) a hub interconnect; and (2) a wireless communication link for receiving a PID software update. There is no disclosure in Ferguson of any device having more than one communication path at the same time. There is no disclosure of a second network path (wired or wireless) by which a “PID” could receive a software update. 
The Examiner respectfully disagrees. The Examiner notes that the claims do not necessarily recite more that one communication path. Ferguson in paragraph 42 teaches stations that can communicate with each other. Paragraph 57 teaches wherein the server pushes one or more software plug-ins as appropriate. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/           Primary Examiner, Art Unit 3686